ORDER
The Court having considered the petition for reinstatement of John K. Reiff and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 25th day of March, 2016
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner John K. Reiff, upon taking in open court and subscribing to the oath of attorneys required by MD Code (2004), Business Occupations and Professions Article Sec. 10-212 is reinstated as a member of the Bar of Maryland to the practice of law in this State, and it is further
ORDERED that the Clerk of the Court shall replace the name of John K. Reiff upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.